Citation Nr: 1812678	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 70 percent for service-connected post-concussive syndrome with residual depression, hypersomnolence and initial insomnia (TBI residuals).  

3.  Entitlement to a compensable disability rating for service-connected headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from June 1998 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In an October 2009 rating decision, the RO granted an increased disability rating to 50 percent for the Veteran's service-connected TBI residuals effective May 30, 2009.  The grant was awarded based solely on the evaluation of the Veteran's mental health residuals.  The Veteran disagreed with both the disability rating and effective date assigned.  In a February 2014 rating decision, the RO granted an increased disability rating to 70 percent for the Veteran's TBI residuals and granted an earlier effective date to October 23, 2008, the date that the new rating criteria to evaluate TBI's went into effect (which is the date the Veteran requested).  In addition, the RO awarded separate service connection for headaches evaluated as zero percent disabling under Diagnostic Code 8100, which had previously been evaluated as part of the Veteran's TBI residuals, also with an effective date of October 23, 2008.  

In an August 2013 rating decision, the RO denied service connection for PTSD, which decision the Veteran disagreed with in a September 2013 Notice of Disagreement. 

In February 2014, the RO issued a Statement of the Case on the three issues listed on the Title page of this decision (notably the issue of an earlier effective date for the award of a higher disability rating for service-connected TBI residuals was not included because the RO fully granted that benefit sought on appeal in the October 2009 rating decision).  In March 2014, the Veteran perfected his appeal by filing a VA Form 9.  In February 2017, the Veteran appeared and testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file.  

In regards to the claim for service connection for PTSD, the Board notes that it has kept the Veteran's claim characterized as one for PTSD rather than generalizing such a claim pursuant to In Clemons v. Shinseki, 23 Vet. App. 1 (2009), because the Veteran is already service connection for depression as a part of his TBI residuals and the medical records currently available to do not demonstrate any other mental health diagnosis.  Consequently, the record does not demonstrate there are alternative current conditions within the scope of the Veteran's claim that the Board need consider such that it should broaden the issue beyond the claimed condition of PTSD.  Rather, at the Board hearing, the Veteran appeared to contend that the service-connected depression is more aptly diagnosed as PTSD and should be separately rated from the other TBI residuals thereby raising the question as to whether his claim is actually one for service connection or for a separate disability rating for the mental health aspect of his service-connected TBI residuals.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that remand is warranted for additional development based upon the Veteran's testimony at the February 2017 hearing.  

The Veteran testified at the hearing that all his treatment is at VA.  The last VA treatment records in the claims file are from July 2013.  The Veteran testified that he had seen his treating VA psychiatrist recently and she had told him that she believed he should be diagnosed to have PTSD based upon his military service.  He also testified that he talks to this physician about his headaches.  It is also possible that there is evidence relating to his other TBI residuals as well in these records based upon his testimony.

Although it was discussed at the hearing that the Veteran should obtain updated VA treatment records and provide them after the hearing, clearly he did not do so.  As the Veteran testified that there is likely relevant evidence is his recent VA treatment records, the Board has no choice but to remand his claims for these records.

Furthermore, the Veteran testified that his headaches have worsened since he was last examined for his TBI residuals in March 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his claim for an increased rating for service-connected headaches for an examination to determine the current severity of this disability.

In addition, when asked at the Board hearing how he feels VA has undervalued his TBI residuals disability, the Veteran responded that he believes that VA has not properly taken into consideration his hypersomnolence and sleep problems because he literally sometimes cannot stay awake and has fallen asleep at work and while driving.  He said he is on a prescription medication that is supposed to help with his hypersomnolence somewhat but he still has the problem.  He did not mention the name of the medication.  In his February 2010 Notice of Disagreement, the Veteran stated that he suffers from uncontrollable sleep events and argues that these should be rated under Diagnostic Code 8108, which evaluates narcolepsy.  He reported that he suffers this daily, that he has fallen asleep driving and walking and attending meetings at work.  He reported he rarely has a day where he does not experience an event of this nature and he often experiences two or three events a day.  However, the available VA treatment records do not demonstrate such difficulties nor do they show a diagnosis of a sleep disorder, to include narcolepsy.  They do, however, include a July 2012 Polytrauma Clinic consultation note that noted his report of having poor sleep and shows he was referred for a sleep study as he has reported, although there is no record or a sleep study having been performed (and the Veteran has reported none has been provided).  

Given the Veteran's reports of the severity of these events, it is possible that he has a sleep disorder that is more severe than a simple sleep impairment that is contemplated by the TBI rating criteria and may be evaluated separately.  However, the current state of the evidence is insufficient to evaluate if such is warranted as an examination has not been conducted to determine if that is so.  Consequently remand for an examination is necessary.

Finally, as to the claim for service connection for PTSD, it was argued at the hearing that the Veteran's PTSD should be severed from the TBI and be given a separate disability rating from his other TBI residuals.  This appears to be the first time this argument has been raised.  The Board notes that, at this time, the Veteran has not been diagnosed to have PTSD.  His service-connected TBI residuals include depression and the available medical records show the Veteran has been diagnosed to have major depressive disorder.  

With regard to the Veteran's claim for a separate rating for his mental health residuals, Note 1 to the table in the rating schedule titled "Evaluation of Cognitive Impairment and Subjective Symptoms" states that there may be an overlap of manifestations of conditions evaluated under this table and manifestations of comorbid mental or neurologic or other physical disorders that can be separately evaluated under another Diagnostic Code.  In such cases, the evaluator is warned not assign more than one evaluation based on the same manifestations.  Rather, if the manifestations of two or more conditions cannot be clearly separated, the evaluator is directed to assign a single evaluation under whichever set of diagnostic criteria allows the belter assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, then the evaluator may assign a separate evaluation for each condition.  38 C.F.R. § 4.124a (2017).  

Thus, in order for the Veteran's mental health disorder to be separately evaluated, the manifestations of it and those of his TBI residuals must be clearly separable.  To date, that has not been the case.  The March 2012 VA mental disorders examiner clearly remarked that the Veteran's symptoms of his TBI and major depressive disorder could not be differentiated without resorting to mere speculation as the symptoms characteristic to both diagnoses include impaired concentration, social withdrawal, low motivation and energy, sleep disturbance and mood swings.  

Furthermore, even if they were to be assigned to a particular diagnosis, the Board notes that it would appear they would be related to the Veteran's major depressive disorder rather than his TBI as the March 2012 TBI examiner remarked that neuropsychological testing showed the Veteran's cognitive testing was within normal limits and, thus, he opined that the Veteran's cognitive symptoms are not due to his TBI but rather to his moderate depression and insomnia.  The Board notes that the Veteran's disability rating when assigned under the psychiatric rating criteria was only 50 percent.  Thus, evaluation of his combined residuals under the TBI rating criteria, which is the current 70 percent, appears to be the more favorable rating.  However, the Veteran's mental health disability may have worsened since he was last examined and, therefore, such should be considered on remand.

Furthermore, the Veteran testified at the hearing that recently his treating psychiatrist told him she believed he should be diagnosed to have PTSD as a result of his military service.  Although the Veteran was afforded two mental health VA examinations in relation to his claims in August 2009 and March 2012, he has not been given a PTSD Initial examination.  Given this new evidence, the Board finds that one should be provided and remand is, therefore, warranted in order to do so to determine whether the Veteran has a diagnosis of PTSD.

The Board notes that, effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in June 2014.  Consequently, the DSM-IV is for application to his appeal.  Thus, the VA examiner must consider whether the Veteran's has a diagnosis of PTSD under the DSM-IV criteria for the examination to be adequate.

With regard to the Veteran's alleged in-service stressor, the Board notes that he contends he has PTSD as a result of what sounds like harassing behavior from a commanding officer while he was in school at West Point from May 2001 to February 2002 when he was discharged from service.  He has stated that this commanding officer decided he would "develop" the Veteran and took him on as a "special" project, which involved special assignments and book reports, "counseling" sessions," verbal and emotional abuse (including harassment, threats, and late night drunken stops by him in Veteran's room during which he verbally abused the Veteran).  The Board notes that this type of stressor is akin to personal assault PTSD set forth in 38 C.F.R. § 3.303(f)(5) and has been handled in that manner.  The notice letter provided to the Veteran in November 2012 advised him of how to establish a claim for service connection for personal trauma PTSD.  Thus, no further notice is required.  

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's VA treatment records from the VA Medical Center in Menlo Park, California since July 2013.

2.  Thereafter, schedule the Veteran for the following VA examinations.  The examiners must have access to the Veteran's claims file for review in conjunction with the examination, and such review should be noted in the examination report.  All necessary studies and/or tests should be conducted in order to ascertain the nature, etiology and/or severity of the disorder.

A. Sleep Disorder Examination - After conducting all necessary tests and/or studies and examining the Veteran, the examiner should:

a. Render a diagnosis of all current sleep disorders the Veteran has, if any.  The examiner should consider and discuss as necessary his reports that he believes he has narcolepsy because he literally sometimes cannot stay awake and has fallen asleep at work and while driving, and that these events occur almost daily.  He said he is on a prescription medication that is supposed to help with his hypersomnolence somewhat but he still has the problem; and
b. For each current sleep disorder diagnosed, the VA examiner should indicate whether it is a residual of the Veteran's in-service TBIs or a separate and distinct disorder; and
c. If the sleep disorder is a separate and distinct disorder from the Veteran's TBI residuals, then the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the sleep disorder is related to any injury, disease or event incurred during the Veteran's active military service or is secondary to (i.e., proximately due to, the result of or has been aggravated by) a service-connected disability.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

B. PTSD Initial Examination - The examiner should be advised of the Veteran's alleged in-service personal trauma stressor and determine if there is any corroborating evidence of record.
  
a. After reviewing the file and conducting any necessary testing, the examiner should state whether the Veteran meets the DSM-IV for a diagnosis of PTSD as well as the DSM-5.  If a diagnosis of PTSD is not warranted, the examiner should provide the appropriate diagnosis/es of the Veteran's current mental health disorder(s), if any.
b. If a diagnosis of PTSD is rendered, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD found on examination is related to the personal trauma complained of during service, harassing behavior from a commanding officer while he was in school at West Point from May 2001 to February 2002; and 
c. Whether a diagnosis of PTSD or another Axis I disorder is rendered, the VA examiner is asked to address whether the Veteran's symptoms, especially such symptoms as cognitive impairment (difficulty concentrating, easily distracted, word finding difficulties; executive functioning impairment; hypersomnolence/sleep impairment, etc.); memory loss; neurobehavioral effects (irritability, impulsivity, unpredictability, feeling overwhelmed with anxiety, lack of motivation, lack of empathy, moodiness, anger control issues, aggressive outburst, inappropriate emotional reactions, avoidance of issues, etc.); and difficulties with social interaction (anxiety in dealing with authority figures; anxiety in talking to others at work, etc.), are attributable to his mental health disorder or to his history of TBI in service (i.e., can his symptoms be separated between his diagnoses).  In making such a determination, the examiner should consider and discuss the March 2012 VA examinations findings, to include the neuropsychological testing discussed in the TBI examination, as well as the findings in a July 2012 Polytrauma/TBI Outpatient Clinic consultation note and any subsequent relevant VA treatment notes.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

C. Headaches Examination - The examiner should conduct an appropriate examination and any necessary tests and/or studies to ascertain the current severity of the Veteran's service-connected headaches disability, to include impairment to the Veteran's ability to perform the normal activities of daily living and work activities.  All required information necessary to rate the disability should be provided in an appropriate report.  

3.  Thereafter, readjudicate the Veteran's claims, with consideration of whether a separate disability rating should be assigned for any of the Veteran's TBI residuals, including his mental health residual as contended at the Board hearing.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




